FILED
                            NOT FOR PUBLICATION                             JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KENNETH RAY WILSON,                              No. 08-55733

               Petitioner - Appellant,           D.C. No. 2:06-cv-00596-DDP

  v.
                                                 MEMORANDUM *
ROBERT J. HERNANDEZ,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Kenneth Ray Wilson appeals from the district

court’s order dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed Wilson’s petition as untimely and granted a

certificate of appealability on that issue. Wilson fails to address the district court’s

determination that his federal habeas petition was untimely. Even assuming that

Wilson was entitled to equitable tolling, as he argued before the district court, his

petition is still untimely because his petition was never properly filed before the

state courts. See Thorson v. Palmer, 479 F.3d 643, 645-46 (9th Cir. 2007).

      Because Wilson’s petition is untimely, we do not address his substantive

claims. To the extent Wilson raises arguments that were not included in his

petition to the district court, they are not cognizable on appeal. See Belgarde v.

Montana, 123 F.3d 1210, 1216 (9th Cir. 1997).

      AFFIRMED.




                                            2                                     08-55733